Case 1:20-cv-22051-JEM Document 16-2 Entered on FLSD Docket 09/09/2020 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


   SISVEL INTERNATIONAL S.A., 3G                      §
   LICENSING S.A., and SISVEL S.p.A.,                 §
                                                      §
                      Plaintiffs                      §
   v.                                                 §     NO. 1:20-CV-22051-JEM
                                                      §
   HMD AMERICA, INC., and HMD GLOBAL                  §
   OY,                                                §
                                                      §
                      Defendants.                     §

              ORDER GRANTING MOTION TO APPEAR PRO HAC VICE FOR
            MATTHEW MOFFA, CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

            THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

   Matthew Moffa, Consent to Designation, and Request to Electronically Receive Notices of

   Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer

   Review, and Discipline of Attorneys in the United States District Court for the Southern District

   of Florida and Section 2B of the CM/ECF Administrative Procedures.           This Court having

   considered the motion and all other relevant factors, it is hereby

            ORDERED AND ADJUDGED that:

            The Motion is GRANTED. Matthew Moffa, may appear and participate in this action on

   behalf of Defendants HMD AMERICA, INC. and HMD GLOBAL OY. The Clerk shall provide

   electronic notification of all electronic filings to Matthew Moffa, at MMoffa@perkinscoie.com.

            DONE AND ORDERED in Chambers at                                           , Florida, this

   day of                                       .

                                                          ____________________________________
                                                           JOSE E. MARTINEZ
                                                           UNITED STATES DISTRICT JUDGE
   Copies furnished to: All Counsel of Record
